                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                               Case No.: 2:18-CR-37-3FL



UNITED STATES OF AMERICA               )
                                       )
              vs.                      )
                                       )        ORDER TO SEAL
                                       )
MALIK SHAWN MAYNARD,                   )
                Defendant              )




       Upon motion of the court appointed counsel, Myron T. Hill, Jr., for the above referenced

defendant, it is hereby ORDERED that Docket Number 214 be sealed until such time as requested

to be unsealed by Defense Counsel.



       This the 5th day of November, 2019.



                                             ____________________________________
                                             The Honorable Louise W. Flanagan
                                             United States District Judge
